DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Penn et al. (9,929,509).
Regarding claims 1 and 7, Penn et al. disclose connector comprising:
a first housing (102, figure 1);
a second housing (106, figure 1) fitted to the first housing; and
a fitting assuring member (122, figure 1) slidably attached to an outside of the first housing (figure 2),
the second housing including a first locking protrusion portion (130, figure 1) having a first slope,
the fitting assuring member including a first assuring locking portion (128, figure 1) sliding on the first slope (figure 4A) to be elastically deformed in accordance with relative movement to the second housing, the first assuring locking portion 
the first assuring locking portion beginning to slide on the first slope before completion of the fitting between the first housing and the second housing, the first assuring locking portion staying on the first slope until the completion of the fitting between the first housing and the second housing (figure 4A).
Regarding claim 2, the first housing includes a connector locking portion (116, figure 1) sliding on the first slope to be elastically deformed in accordance with relative movement to the second housing (column 5, lines 44-55), the connector locking portion is configured to get over the first locking protrusion portion and be elastically restored to be locked to the first locking protrusion portion, the first housing and the second housing are brought into a connector fitting state in which the first housing and the second housing are completely fitted to each other when the connector locking portion is locked to the first locking protrusion portion (figure 4B), the first assuring locking portion begins to slide on the first slope while the connector locking portion stays on the first slope, and in the connector fitting state the first assuring locking portion gets over the first locking protrusion portion and the connector locking portion and is elastically restored and locked to the connector locking portion locked to the first locking protrusion portion.
Regarding claim 4, the first housing includes a locking covering portion (136, figure 1) in a position where the connector locking portion is allowed to be elastically .
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osada et al. (9,142,919).
Regarding claim 1, Osada et al. disclose connector comprising:
a first housing (30, figure 1);
a second housing (10, figure 1) fitted to the first housing; and
a fitting assuring member (30, figure 1) slidably attached to an outside of the first housing (figure 1),
the second housing including a first locking protrusion portion (10L, figure 1) having a first slope,
the fitting assuring member including a first assuring locking portion (30L, figure 1) sliding on the first slope (figure 3) to be elastically deformed in accordance with relative movement to the second housing, the first assuring locking portion being configured to slide and move relatively to the first housing to get over the first locking protrusion portion and be elastically restored to be locked to the first locking protrusion upon the first housing and the second housing being fitted to each other,
the first assuring locking portion beginning to slide on the first slope before completion of the fitting between the first housing and the second housing, the first 
Regarding claim 2, the first housing includes a connector locking portion (20L, figure 1) sliding on the first slope to be elastically deformed in accordance with relative movement to the second housing (figure 3), the connector locking portion is configured to get over the first locking protrusion portion and be elastically restored to be locked to the first locking protrusion portion, the first housing and the second housing are brought into a connector fitting state in which the first housing and the second housing are completely fitted to each other when the connector locking portion is locked to the first locking protrusion portion (figure 7), the first assuring locking portion begins to slide on the first slope while the connector locking portion stays on the first slope, and in the connector fitting state the first assuring locking portion gets over the first locking protrusion portion and the connector locking portion and is elastically restored and locked to the connector locking portion locked to the first locking protrusion portion.
5.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigeta et al. (7,402,069).
Regarding claim 1, Shigeta et al. disclose connector comprising:
a first housing (30, figure 1);
a second housing (10, figure 1) fitted to the first housing; and
a fitting assuring member (30, figure 1) slidably attached to an outside of the first housing (figure 1),

the fitting assuring member including a first assuring locking portion (30L, figure 1) sliding on the first slope (figure 3) to be elastically deformed in accordance with relative movement to the second housing, the first assuring locking portion being configured to slide and move relatively to the first housing to get over the first locking protrusion portion and be elastically restored to be locked to the first locking protrusion upon the first housing and the second housing being fitted to each other,
the first assuring locking portion beginning to slide on the first slope before completion of the fitting between the first housing and the second housing, the first assuring locking portion staying on the first slope until the completion of the fitting between the first housing and the second housing.
Regarding claim 2, the first housing includes a connector locking portion (20L, figure 1) sliding on the first slope to be elastically deformed in accordance with relative movement to the second housing (figure 3), the connector locking portion is configured to get over the first locking protrusion portion and be elastically restored to be locked to the first locking protrusion portion, the first housing and the second housing are brought into a connector fitting state in which the first housing and the second housing are completely fitted to each other when the connector locking portion is locked to the first locking protrusion portion (figure 7), the first assuring locking portion begins to slide on the first slope while the connector locking portion stays on the first slope, and in the connector fitting state the first assuring locking portion gets over the first locking .

Allowable Subject Matter
6.	Claims 3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        06/16/21.